The opinion of the Court was delivered by
Huston, J.
It is a matter of frequent occurrence, in every district of the state, that juries deliver their verdict verbally or in writing; and upon its being heard or seen the jury are informed that it is informal, andaré instructed by the court in what particular, and directed how to amend it, by calculating the interest, or stating it in some other form. So far from this being error, it would be wrong for a court to omit it, and thus subject the parties and the county to the expense and trouble of another trial. I speak of amending mere defects in form, not substantially changing the finding of the jury. When the correction is made, the recorded verdict is the only proper one; and the paper returned by the jury is no part of it. 10 Serg. & Rawle 84. The case in 16 Serg. & Rawle 414, while it repudiates the idea of disturbing a recorded verdict of a dismissed jury, recognises amendments in the form of an unrecorded one.
Judgment affirmed.